DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, specie F and sub-specie II, in the reply filed on 11/04/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue searching should be required.  This is not found persuasive because different species require searching different CPC group or subgroups, and/or prior art that reads on one specie or sub-specie may not read on another specie or sub-specie.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-4, 6-9, 11-13 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or specie (or sub-specie), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a crystalline silicon substrate having a P-type conductivity” and “a first doped silicon layer … having a P-type conductivity”,  and further requires a gallium oxide layer in direct contact with a P-type silicon layer (as it depends from claim 1).  Therefore, it is not clear whether the P-type silicon layer is different from or same as the crystalline silicon substrate or the first doped silicon layer. 
Claim 20 recites “a plurality of solar cells” in line 3, which encompasses a plurality of solar cells.  Claim 20 further recites “the solar cell is the crystalline silicon solar cell” in line 3, which renders the claim indefinite because it is not clear as to which solar cell from the plurality of solar cells needs to be crystalline silicon solar cell. Thus, the claim omits the structural cooperative relationships of these elements, and such omission could amount to a gap between the necessary structural connections and to a lack of antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0024370 A1).
Regarding claim 1, Lee discloses a crystalline silicon solar cell (figures 2-5 and 6E) ([0076] discloses about crystalline silicon type solar cell), comprising a gallium oxide layer (first passivation layer 400 which is made of Ga2O3) ([0062] and [0085]) in direct contact with a P-type silicon layer (second semiconductor layer 200 which is a p-type semiconductor layer) ([0045]) in the crystalline silicon solar cell (see figures 2-5 and 6E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2004/0171187 A1) in view of Lee (US 2012/0024370 A1).
Regarding claim 20, Kataoka discloses a photovoltaic module (solar cell module a shown in figure 2) ([0033] and [0048-0063])), comprising a cover plate (transparent surface member 403 as shown in fig. 2 – [0048]), a first encapsulant film (transparent sealing resin 402 as shown in fig. 2 – [0048]), a cell string (plurality of photovoltaic devices 401 as shown in fig. 2 – [0048]), a second encapsulant film (sealing resin 404 as shown in fig. 2 – [0048]) and a backplane (back surface member 405 as shown in fig. 2 – [0048]) disposed in sequence (see figure 2), the cell string comprises a plurality of solar cells (photovoltaic devices 401), and wherein the solar cell is a crystalline silicon solar cell ([0050]).  
However, Kataoka does not explicitly disclose that the crystalline silicon solar cell comprising a gallium oxide layer in direct contact with a P-type silicon layer in the crystalline silicon solar cell.
Lee discloses a crystalline silicon solar cell (figures 2-5 and 6E) ([0076] discloses about crystalline silicon type solar cell), comprising a gallium oxide layer (first passivation layer 400 which is made of Ga2O3) ([0062] and [0085]) in direct contact with a P-type silicon layer (second semiconductor layer 200 which is a p-type semiconductor layer) ([0045]) in the crystalline silicon solar cell (see figures 2-5 and 6E). Lee further discloses that the crystalline silicon solar 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the crystalline silicon solar cell of Lee to form the crystalline silicon solar cell of the photovoltaic module of Kataoka in order to allow for an increase in the cell efficiency due to enhancement of hole-collection efficiency, as shown by Lee.

Allowable Subject Matter
Claims 14, 16-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search did not reveal any pertinent art that alone or in combination discloses that 
the crystalline silicon solar cell comprises: a crystalline silicon substrate having a P-type conductivity, a first tunneling passivation layer arranged on a surface of one side of the crystalline silicon substrate, a first doped silicon layer arranged on the first tunneling passivation layer and having a P-type conductivity, a gallium oxide layer arranged on the first doped silicon layer, a fifth covering layer arranged on the gallium oxide layer, and a fifth electrode arranged on the fifth covering layer and in contact with the first doped silicon layer; wherein the first doped silicon layer covers a partial region of the first tunneling passivation layer, and the gallium oxide layer is also arranged at a region of the first tunneling passivation layer where the first doped silicon layer is not arrange.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 104471718 A discloses a crystalline silicon solar cell wherein a gallium oxide layer in direct contact with the p-type silicon layer (figures 6-10, [0071-0082], [0273-0278], and [0310-0341]).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721